Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This is a response to the reply filed on 1/18/2022.
	Claims 1-2 and 5-16 are pending.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
In claim 1, the limitation “between the between” as presented in “an intermediate circuit capacitor in an intermediate circuit between the between the AC-to-DC converter and the heating element, and …” is unclear regarding the Applicant intention of limitation “between the between”.  Furthermore, “between the between” does not make any sense.

Allowable Subject Matter
	Claims 1-2 and 5-16 would be allowable if the claim objection set forth in this office action is overcome

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Any inquiry concerning this communication from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization handling this application is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/PAUL DINH/Primary Examiner, Art Unit 2851